1. That the plaintiff has an action on the case at common law. To which it was answered that in it he would only recover damages, but here the suit is for a specific performance, to obtain which there is no action at common law. And this is the ordinary course in Courts of Chancery.
Yet we will not suffer the Court of Requests to go on, though the Chancery may.
2. It appears by the bill that the plaintiff is a recusant convict, who by the statute is an excommunicated person, and therefore cannot sue.